0otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on January 4, 2022.  Application No. 17/048,914, is a 371 of PCT/CN2019/08294, filed April 16, 2019, and claims foreign priority to Chinese Application No. CHINA 201810341153.0, filed April 17, 2018.  In a preliminary amendment filed October 19, 2020, Applicant cancelled claims 1-9, 33, and 34.  Claims 9-32 and 35-39 are pending.  
Election/Restrictions
Applicant’s elections without traverse of the invention of Group I and the compound species of Example 10 in the reply filed on January 4, 2022, are acknowledged.  Claims 30-32 and 35-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The elections were made without traverse in the reply filed on January 4, 2022.
Claims 9-29 are examined below.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 9-13, 15-25, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Muller et al., U.S. Patent No. 6,214, 857 (citing the CAS abstract for the compounds disclosed therein).  The CAS abstract for the ‘857 patent discloses the following compounds as well as pharmaceutical compositions thereof:  

    PNG
    media_image1.png
    309
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    459
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    266
    369
    media_image3.png
    Greyscale
.
(Muller et al, the ‘857 patent, citing the CAS abstract for the compounds depicted above; see ‘Muller et al., ‘857 patent, Specification, Col. 9, ln. 23 – ln. 64, for pharmaceutical compositions of the compounds disclosed therein.)  These compounds read on compounds of formula (II), wherein formula (II) R1 is acetamido or amine; X is CH2, and n is 1; R2 is a carboxyl; R3 is ethoxy; and R4 is a methoxy. 

s 9-25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Muller et al., U.S. Patent No. 5,605,914 (citing the CAS abstract for the compounds disclosed therein).  The CAS abstract for the ‘914 patent discloses the following compounds as well as pharmaceutical compositions thereof:  

    PNG
    media_image4.png
    249
    369
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    249
    418
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    271
    418
    media_image6.png
    Greyscale
.
(Muller et al, ‘914 patent, citing the CAS abstract for the compounds depicted above; see ‘Muller et al., ‘914 patent, Specification, claim 6, for pharmaceutical compositions of the compounds disclosed therein.)  These compounds read on compounds of formula (II), wherein formula (II) 
R1 is amine; X is CH2, and n is 1; R2 is a methoxy carbonyl; R3 is ethoxy; and R4 is a methoxy or ethoxy. 
Conclusion
Claims 9-25 and 27-29 are not allowed. 
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625